1    RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
2    286 Santa Clara Avenue
     Oakland, CA 94610
3    Telephone: 510-763-9967
4    Facsimile: 510-380-6551
     Rsp@rspollocklaw.com
5
     Attorney for Defendant-Movant
6    ROMMEL CIPRIANO
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )   No. 2-17-CR-00044-KJM [CKD]
12                                                )
                     Plaintiff,                   )
                                                  )   STIPULATION AND ORDER TO MODIFY
13
             vs.                                  )   CONDITIONS OF PRETRIAL RELEASE
14                                                )   _______________________________________
     ROMMEL CIPRIANO,                             )
15                                                )   JUDGE: HON. KIMBERLY J. MUELLER
16                  Defendant-Movant.             )
                                                  )
17
              STIPULATION TO MODIFY CONDITIONS OF PRETRIAL RELEASE
18
            It is hereby stipulated and agreed between defendant, ROMMEL CIPRIANO, by and
19
20   through his counsel of record Randy Sue Pollock and plaintiff, United States of America, by and

21   through Assistant United States Attorney Paul Hemesath, that the Court should delete the condition

22   of drug testing that was ordered on January 21, 2020. Following his release from custody Mr.
23
     Cipriano was in drug treatment at Wellspace for three months. Since then, he has been regularly
24
     testing through pretrial services. Presently he is busy as a contractor driving to and from various
25
     sites in the Bay Area and is concerned that he might miss a testing call. His pretrial service officer,
26
27
28
1    Sean Hamel, in the Northern District of California has no objection to deletion of the drug testing
2    condition.
3
     Dated: July 8, 2021                          Respectfully submitted,
4
5                                                  s/ Randy Sue Pollock
                                                  RANDY SUE POLLOCK
6
                                                  Counsel for Defendant Rommel Cipriano
7
     Date: July 8, 2021                           s/PAUL HEMESATH
8                                                 PAUL HEMESATH
                                                  Assistant United States Attorney
9
10
11
                                                      ORDER
12
          For the reasons stated in the parties’ stipulation, the Court GRANTS the request and
13
14   deletes the condition of drug testing.
15        IT IS SO ORDERED.
16
     Dated: July 14, 2021
17                                                    _____________________________________
                                                      CAROLYN K. DELANEY
18                                                    UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                  2
